Citation Nr: 0913935	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for IgA nephropathy 
with focal proliferative glomerulonephritis, end stage renal 
disease, due to herbicide exposure. 

2.  Entitlement to service connection for a skin rash, 
claimed as chloracne, due to herbicide exposure.

3.  Entitlement to service connection for headaches, due to 
herbicide exposure. 

4.  Entitlement to service connection for bladder cancer, due 
to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision, which 
denied claims for service connection for chloracne, 
headaches, chronic renal disease requiring regular dialysis, 
claimed as IgA end stage renal disease, and 
glomerulonephritis, claimed as IgA nephropathy; and an August 
2006 rating decision, which denied a claim for service 
connection for bladder cancer.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for a skin 
rash, claimed as chloracne, due to herbicide exposure, and 
entitlement to service connection for headaches, due to 
herbicide exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's IgA nephropathy with focal proliferative 
glomerulonephritis, end stage renal disease is not shown by 
the most probative medical evidence of record to be 
etiologically related to a disease, injury, or event in 
service.

2.  The Veteran's bladder cancer is not shown by the most 
probative medical evidence of record to be etiologically 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's IgA nephropathy with focal proliferative 
glomerulonephritis, end stage renal disease was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The Veteran's bladder was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in May 2002, March 2005, March 2006, May 
2006, and September 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Additionally, a letter dated in 
March 2006 described how appropriate disability ratings and 
effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
Upon request of the Board, two Veterans Health Administration 
(VHA) opinions were rendered in November 2008, which address 
the Veteran's claims for service connection for bladder 
cancer and IgA nephropathy with focal proliferative 
glomerulonephritis, end stage renal disease.  The examiners 
reviewed the Veteran's medical records.  The Board finds 
these opinions to be thorough and complete.  Therefore, the 
Board finds these opinions are sufficient upon which to base 
a decision with regards to these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Entitlement to service connection for IgA nephropathy 
with focal proliferative glomerulonephritis, end stage renal 
disease, due to herbicide exposure. 

The Veteran is seeking entitlement to service connection for 
IgA nephropathy with focal proliferative glomerulonephritis, 
end stage renal disease.  Specifically, the Veteran asserts 
that he was exposed to Agent Orange in Vietnam, which 
resulted in this disability.

As an initial matter, the Board notes that the Veteran's DD 
214 Form reflects that he served in the Republic of Vietnam 
from June 1970 to May 1971.  Thus, exposure to herbicides or 
Agent Orange will be presumed. 

A review of the Veteran's service treatment records does not 
reveal any in-service complaints, treatment, or diagnosis of 
IgA nephropathy or a renal disease. 

Based on the medical evidence of record, it is indisputable 
that the Veteran has a current diagnosis of IgA nephropathy 
with focal proliferative glomerulonephritis, end stage renal 
disease.  However, the claims folder contains varying private 
and VA medical opinions regarding the possible relationship 
between the Veteran's in-service exposure to herbicides and 
his IgA nephropathy with focal proliferative 
glomerulonephritis, end stage renal disease. 

In a December 2003 private treatment record from Nephrology 
Associates, P.L.L.C., the physician indicated that he had 
treated the Veteran for renal failure secondary to IgA 
nephropathy by renal biopsy.  After noting that the Veteran 
had been exposed to Agent Orange in service, the physician 
stated that, although he cannot corroborate the Veteran's 
suspicion that exposure to Agent Orange had adverse effects 
on his health, he certainly cannot exclude this possibility 
as a potential contributor to his chronic disease.    

In a May 2004 VA treatment record, a certified physician's 
assistant indicated that the Veteran did not currently show 
evidence of any Agent Orange-related disease.  He noted that 
the Veteran believed that his IgA nephropathy was related to 
dioxin exposure in Vietnam.  The physician's assistant stated 
that research to date has not shown a connection between 
dioxin and end-stage renal disease, secondary to IgA 
nephropathy. 

In August 2006, a VA certified physician's assistant noted 
the Veteran's in-service exposure to Agent Orange, as well 
other potential toxins and herbicides.  She also noted that 
the Veteran has developed several severe medical conditions, 
including end-stage renal disease and bladder cancer, which 
he believes are the result of his exposure to these agents 
during his military time of service.  The Veteran had a renal 
biopsy done, which reportedly revealed that his renal disease 
is related to IgA nephropathy with a component of focal 
glomerulonephritis.  IgA nephropathy is an immune mediated 
form of renal disease.  This physician determined that a 
review of the available literature does not identify IgA 
nephropathy as related to Agent Orange; however, the immune 
toxic effects of this agent have not been well characterized. 

In an October 2006 private treatment record, a physician 
noted that she has been following the Veteran for kidney 
disease, which has led to end-stage renal failure requiring 
hemodialysis.  See Nephrology Associates, P.L.L.C. treatment 
record, October 2006.  She further noted that his renal 
biopsy revealed IgA nephropathy and that he was exposed to 
Agent Orange in Vietnam.  She concluded that the Veteran's 
kidney disease is as likely as not to have been caused by 
exposure to Agent Orange and likely associated compounds. 

In November 2008, a VA staff nephrologist determined that it 
is unlikely that the Veteran's IGA nephropathy with focal 
proliferative glomerulonephritis and end stage renal disease 
is related to his military service as per the current 
available literature.  In rendering this opinion, the 
physician noted that the Veteran served in Vietnam from 
January 1970 to September 1971 and is presumed to be exposed 
to Agent Orange.  The Veteran developed proteinuria and 
abnormal renal function tests and underwent a kidney biopsy 
in 1992. The biopsy showed IGA nephropathy and focal 
proliferative glomerulonephritis with secondary sclerosis.  
The Veteran's renal function worsened over the years until he 
acquired hemodialysis in 2003.  Upon review of the available 
medical records, medical opinions, and literature regarding 
any possible association between Agent Orange and its 
contaminant, dioxin and IgA nephropathy, this physician was 
unable to find any literature that connects IgA nephropathy 
to Agent Orange or its contaminant, dioxin, exposure.    

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With regards to the December 2003 opinion, the Board notes 
that this opinion is speculative, and medical evidence that 
is speculative, general or inconclusive in nature cannot 
support a claim.  The reasonable doubt doctrine requires that 
there be a "substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value 
and not a sufficient basis to grant service connection).  
With regard to the October 2006 private opinion, the 
physician did not offer any explanation or rationale for her 
opinion. 

On the other hand, with regard to the November 2008 VHA 
opinion, the Board notes that it is clear that the physician 
reviewed the relevant medical records, medical opinions, and 
literature regarding any possible association between Agent 
Orange and its contaminant, dioxin, and IGA nephropathy, and 
offered a detailed rationale for his opinion, namely that he 
found no literature connecting IgA nephropathy to Agent 
Orange, or its contaminant, dioxin, exposure.  As such, the 
Board finds this opinion to be the most probative of record.  
Additionally, this opinion is supported by the earlier May 
2004 and August 2006 VA opinions.  To the extent that the 
August 2006 VA opinion did indicate that the immune toxic 
effects of this agent have not been well characterized, the 
Board notes that any implications drawn from this statement 
with respect to this claim would clearly be speculative.  As 
noted, a relationship that is speculative, general or 
inconclusive in nature cannot support a claim.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, there is no evidence of record indicating 
that the Veteran had IgA nephropathy with focal proliferative 
glomerulonephritis, end stage renal disease in service, and 
the most probative medical opinion of record specifically 
negates any relationship between this disability and the 
Veteran's in-service exposure to herbicides.  Thus, the 
Veteran's claim must fail.  See Hickson, supra. 

The Board has considered the Veteran's lay contention that he 
has IgA nephropathy with focal proliferative 
glomerulonephritis, end stage renal disease as the result of 
in-service exposure to herbicides.  However, as discussed 
above, the most probative medical evidence of record does not 
support this contention.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Likewise, while it is argued that medical 
literature provided by the Veteran is supportive of the claim 
for service connection, the Board finds that such generic 
texts, which do not address the facts in this particular 
Veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
IgA nephropathy with focal proliferative glomerulonephritis, 
end stage renal disease, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

2.  Entitlement to service connection for bladder cancer, due 
to herbicide exposure. 

The Veteran is also seeking entitlement to service connection 
for bladder cancer, which he attributes to exposure to Agent 
Orange in Vietnam.

A review of the Veteran's service treatment records does not 
reveal any in-service complaints, treatment, or diagnosis of 
bladder cancer. 

Based on the medical evidence of record, it is indisputable 
that the Veteran has a current diagnosis of bladder cancer.  
However, similar to the issue addressed above, the claims 
folder contains varying private and VA medical opinions 
regarding the possible relationship between the Veteran's in-
service exposure to herbicides and bladder cancer. 

In a July 2004 private treatment record from Wake Forest 
University Baptist Medical Center Department of Urology, it 
was noted that the Veteran has superficial bladder cancer in 
a background setting of end stage renal disease from IgA 
nephropathy.  This physician stated that he thinks it is 
certainly possible that the Veteran's bladder cancer could be 
related to his previous dioxin exposure while in the 
military. 

In an August 2005 private treatment record from Wake Forest 
University School of Medicine, it was noted that the Veteran 
has a history of transitional cell carcinoma of the bladder 
and will likely require lifelong surveillance and treatment 
for this condition.  The physician further stated that his 
bladder cancer is as likely as not due to exposure to Agent 
Orange.  In November 2008, this same physician reiterated his 
opinion, indicating that the Veteran's bladder cancer is at 
least as likely as not due to Agent Orange, given the fact 
that he has no family history of bladder cancer and has known 
exposure to Agent Orange in Vietnam.  See Vanderbilt 
Department of Urologic Surgery treatment record, November 
2008.  

In November 2008, a VA staff urologist reviewed the Veteran's 
medical records.  He stated that there is no direct medical 
evidence in the urologic or general medical literature of 
dioxin directly causing longstanding nephropathy, nor is 
there any evidence disputing or preventing it from causing 
it.  He further noted that 2 factors in the Veteran's social 
history are well known to have cause and effect with the 
onset of bladder carcinoma.  Specifically, the Veteran has a 
history of tobacco use for a number of years.  This physician 
noted that the Veteran's chart indicates that he stopped 
smoking in the 1980s.  Additionally, the Veteran worked as a 
firefighter from 1974 to 1980.  The examiner noted that 
firefighters, with a lot of smoke and burned chemical 
inhalants, were subject to developing bladder carcinoma 
because of the carcinogens in burning materials.  The 
examiner found that these issues are certainly more likely to 
be causative for bladder carcinoma, particularly with tobacco 
use.  Even though the Veteran stopped smoking somewhere in 
the 1980s, the physician noted that he has seen numerous 
patients in their late 80s and 90s, who stopped smoking 20 to 
30 years previously, develop very invasive high grade bladder 
carcinoma.  The examiner determined that he is unable to draw 
any conclusions as to cause and effect regarding his chemical 
exposure to Agent Orange.  The examiner concluded by 
indicating that there is clear, reproducible evidence in the 
literature and in animal studies that tobacco use has to do 
with the causation of bladder cancer.  The examiner indicated 
that tobacco use is much more likely the cause of the 
Veteran's bladder cancer than the other chemical exposure, 
since the world of literature is quite voluminous on Agent 
Orange but none that has been documented in the last 20 to 30 
years.   

In this regard, the Board must note that, in an August 2003 
VA treatment record, the Veteran was noted as being 
hospitalized for smoke inhalation in 1987.  A May 2006 VA 
treatment record indicated that the Veteran stopped smoking 
in 1997, as opposed to the 1980s.  In an April 1998 private 
treatment record from Nephrology Associates, the Veteran 
reported that he had not smoked for 3 weeks.  However, as the 
VA urologist's opinion identifying these as causal factors 
rested on the shortest possible history of smoking or working 
as a firefighter that was suggested by the record, the Board 
believes that the logic of that opinion would certainly not 
be undermined by evidence suggesting that either of these 
factors occurred for a much longer period.

As noted above, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

With regards to the July 2004 private opinion, the Board 
notes that this is clearly a speculative opinion, which, as 
noted above, is not sufficient to raise a reasonable doubt.  
Obert, supra.  Additionally, the Board notes that it does not 
appear that the July 2004 and August 2005 were supported by 
any detailed rationale.  Furthermore, while the physician who 
rendered the November 2008 private opinion appeared to base 
his conclusion on the Veteran's lack of family history of 
bladder cancer and his known exposure to Agent Orange, it 
does not appear that he considered or took into account the 
Veteran's post-service employment history or his smoking 
history when rendering this opinion.

With regard to the November 2008 VHA opinion, the Board notes 
that it is clear that the physician took into account a more 
complete history based on his review the relevant medical 
records, and also conducted a search of literature regarding 
any possible association between Agent Orange and bladder 
cancer.  The physician also offered a detailed rationale for 
his opinion.  The Board notes that this physician stated that 
there is no direct medical evidence in the urologic or 
general medical literature of dioxin directly causing 
longstanding nephropathy, nor is there any evidence disputing 
or preventing it from causing it.  However, he went on to 
indicate that the Veteran's social history had 2 main 
factors, other than Agent Orange exposure, that were 
certainly more likely to be causative for bladder cancer.  As 
such, the Board finds that the examiner fully detailed his 
rationale for not relating the Veteran's bladder cancer to 
Agent Orange exposure and concludes that this opinion is the 
most probative of record with regards to this issue.  The 
Board notes that this urologist did not specifically address 
the aforementioned opinions separately.  However, as he did 
state that he reviewed the numerous records indicating that 
the Veteran's illnesses may be related to chemical exposure, 
it is clear that he had access to and reviewed these records 
and relevant opinions.  

As noted above, regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2008).  Currently, there is no evidence of 
record that the Veteran had bladder cancer in service and the 
most probative medical opinion of record specially negates 
any relationship between this disability and the Veteran's 
in-service exposure to herbicides.  Thus, the Veteran's claim 
must fail.  See Hickson, supra. 

The Board acknowledges the Veteran's contention that he has 
bladder cancer as a result of in-service exposure to 
herbicides.  However, as discussed above, the most probative 
medical evidence of record does not support this contention.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington, supra.  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu, supra.   Likewise, 
while it is argued that medical literature provided by the 
Veteran is supportive of the claim for service connection, 
the Board finds that such generic texts, which do not address 
the facts in this particular Veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bladder cancer, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is 
not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for IgA nephropathy with 
focal proliferative glomerulonephritis, end stage renal 
disease, due to herbicide exposure is denied. 

Entitlement to service connection for bladder cancer, due to 
herbicide exposure is denied. 


REMAND

The Veteran is seeking entitlement to service connection for 
a skin rash and headaches.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

A review of the Veteran's service treatment records does not 
reveal any in-service complaints, treatment, or diagnoses of 
chloracne or a skin rash of any kind, or headaches.  The 
Veteran specifically denied having a skin disease or frequent 
or severe headaches at his August 1971 separation 
examination.  

With regards to the Veteran's skin condition, the Veteran 
asserted on his April 2002 claim that this condition began in 
October 1971.  At the March 2008 hearing, the Veteran's wife 
reported that she remembered the Veteran suffering from a 
skin condition within the first 1 to 3 years of their 
marriage. 

The Board notes that, in 1991 and 1992 treatment records from 
Nephrology Associates, the Veteran reported having an 
intermittent rash is his groin area for 14 years or since his 
service in Vietnam.  On a 1994 Agent Orange Registry 
Codesheet, the Veteran reported having a rash since 1975.  In 
a May 2006 VA treatment record, it was noted that the Veteran 
complained of a rash since the 1970's, that is intermittent.  
His most recent outbreak was in March 2005, with clearance of 
the rash in April 2005.  He reported no outbreaks since that 
time.  The Veteran reported that he did not use the 
prescribed medication, as he had not had an outbreak in over 
1 year.  In an April 2005 VA treatment record, the Veteran 
was seen for a chronic rash, with associated itching, that 
has come and gone for over 30 years.  The Veteran reported 
that his rash stayed away for 3 years at one point.  The 
Veteran was diagnosed with folliculitis and it was noted that 
there was not much to be seen on his skin at that time.

In November 2008, a VA staff urologist reviewed the claims 
folder and noted the Veteran's claim of a chronic rash that 
could be related to chemical exposure.  The physician stated 
that there is no direct cause and effect relationship in the 
character of the rash he has had for many years even prior to 
military service.  It is uncharacteristic for that seen with 
Agent Orange. 

The Board notes that, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has a current skin condition and 
has reported that he has experienced symptoms of this 
condition since service or shortly thereafter, an observation 
which he is competent to make, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  This issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has a 
current skin condition and, if so, whether this current skin 
condition was caused or aggravated by his active duty 
service, to include in-service exposure herbicides.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).   

The Board notes that the November 2008 VHA opinion from the 
VA staff urologist indicated that the Veteran's chronic rash 
was not related to herbicide exposure.  However, he also 
indicated that the Veteran had a rash for many years prior to 
service.  As the claims folder contains no evidence or 
assertions indicating such a pre-existing skin rash, the 
Board finds this opinion to be of very limited probative 
value with regards to this claim only.  Thus, a VA 
examination is needed.    

With regards to the Veteran's claim for service connection 
for headaches, the Veteran has asserted that he began 
experiencing severe headaches in 1971 that had begun in the 
military.  See Veteran's statement, August 2005.  In a June 
2002 statement, the Veteran indicated that he has had severe 
headaches from the date he left Vietnam.  

The Board notes that, in a January 1991 treatment record 
Nephrology Associates, the Veteran reported having tension 
headaches only rarely.  In a November 2000 private treatment 
record from Nephrology Associates, it was noted that the 
Veteran has undergone evaluations for headaches.  In an 
August 2007 private treatment record from Wake Forest 
University Baptist Medical Center, it was noted that the 
Veteran sought treatment for headaches in October 1971 and 
May 1972.  

As with the Veteran's claimed skin condition, given that the 
Veteran has apparently sought treatment for headaches and has 
reported that he has experienced symptoms of this condition 
since service, an observation which he is competent to make, 
the Board finds that the necessity for a VA examination is 
shown for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  This issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he has a current headache disability and, 
if so, whether this current headache disability was caused or 
aggravated by his active duty service.  Colvin, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate VA 
examination(s) for his skin condition 
and headaches.  The claims file should 
be provided to the appropriate 
examiners for review, and the 
examiner(s) should note that it has 
been reviewed.  After reviewing the 
file, the examiner(s) should render 
opinions as to whether the Veteran 
currently has a skin condition or a 
headache disability.  If so, opinions 
should be provided as to whether it is 
at least as likely as not that the 
Veteran's current skin condition or 
headache disability was incurred in or 
aggravated by a disease or injury in 
service.  With regards to the Veteran's 
skin condition, the examiner should 
specifically note whether this 
condition was at least as likely as not 
caused by in-service exposure to 
herbicides or Agent Orange.   
        
It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiners should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the December 2006 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


